       Case 2:20-cv-01196-DMC Document 15 Filed 01/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DESHONE SMITH,                                      No. 2:20-CV-1196-DMC-P
12                        Plaintiff,
13            v.                                          ORDER
14    HICKS, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

18   U.S.C. § 1983. Pending before the Court is Plaintiff’s motion for appointment of counsel. ECF

19   No. 14. The Court has not yet screened Plaintiff’s complaint pursuant to 28 U.S.C. § 1915A.

20                  The United States Supreme Court has ruled that district courts lack authority to

21   require counsel to represent indigent prisoners in § 1983 cases. See Mallard v. United States Dist.

22   Court, 490 U.S. 296, 298 (1989). In certain exceptional circumstances, the court may request the

23   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). See Terrell v. Brewer, 935

24   F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

25   A finding of “exceptional circumstances” requires an evaluation of both the likelihood of success

26   on the merits and the ability of the plaintiff to articulate his claims on his own in light of the

27   complexity of the legal issues involved. See Terrell, 935 F.2d at 1017. Neither factor is

28   dispositive, and both must be viewed together before reaching a decision. See id. In Terrell, the
                                                         1
       Case 2:20-cv-01196-DMC Document 15 Filed 01/04/21 Page 2 of 2


 1   United States Court of Appeals for the Ninth Circuit concluded the district court did not abuse its

 2   discretion with respect to appointment of counsel because:

 3                   Terrell demonstrated sufficient writing ability and legal knowledge to
                     articulate his claim. The facts he alleged and the issues he raised were not of
 4                   substantial complexity. The compelling evidence against Terrell made it
                     extremely unlikely that he would succeed on the merits.
 5
     Id. at 1017.
 6

 7                   Here, Plaintiff contends that he requires counsel because an attorney would be

 8   better able to present evidence and cross-examine witnesses in a trial involving conflicting

 9   testimony. ECF No. 14 at 2. He also asserts that witness prison employees are uncooperative and

10   refuse to sign affidavits, that access to the prison’s law library is limited, and that he lacks legal

11   education. Id. at 2–3.

12                   The Court is, of course, cognizant of the difficulties of litigating from prison. The

13   Court, however, does not find exceptional circumstances warranting a request by the Court for

14   voluntary assistance of counsel. Review of the docket indicates that Plaintiff has been able to

15   articulate his claims on his own. He has filed a complaint and coherent motions with the Court.

16   Furthermore, at this stage of the case, the Court cannot say that Plaintiff has established a

17   particular likelihood of success on the merits. Finally, Plaintiff alleges straightforward

18   constitutional violations, including Eighth Amendment deliberate indifference claims. See ECF

19   No. 4. The factual and legal issues involved in this case are not unusually complex. Plaintiff’s

20   motion for appointment of counsel is DENIED.
21                   IT IS SO ORDERED.

22   Dated: December 30, 2020
                                                             ____________________________________
23                                                           DENNIS M. COTA
24                                                           UNITED STATES MAGISTRATE JUDGE

25

26
27

28
                                                         2
